DANA, J.,
dissenting.
[¶ 13] I respectfully dissent. Scott An-thoine circulated a nominating petition in the City of Hallowell. Twenty-eight persons signed the petition. Scott signed an oath that:
to the best of my knowledge and belief, each signature is the signature of the person whose name it purports to be
[¶ 14] At his trial, the State established that three of the twenty-eight signatures were forgeries.3 Other than that fact, the State presented no evidence that Scott knew, or should have known the signatures were forgeries.4 If a defendant can be convicted of false swearing on this evidence, then those who circulate petitions are now on notice that their participation in our political process may be hazardous to their freedom.

. The statute governing primary petitions requires the procurement of "at least 25 and not more than 40” signatures, 21-A M.R.S.A. § 335(5)(G) (1993), presumably in recognition that some of the signatures may prove to be void, id. § 335(2).


. The court leaves the inference that the defendant had attempted to reach Julia Barlow at Walter's Home for the Elderly and therefore would have been informed either that she was no longer a resident or that she had died four years earlier. There was no evidence that Anthoine stopped at Julia's former residence before or after obtaining the "Julia Barlow” signature.